Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed December 24, 2020 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 5-7 Applicant argues that Jeong fails to teach the vacuuming step, nor would it be obvious to modify Jeong to teach the vacuuming step. The examiner agrees that it would not be obvious to modify Jeong to perform the vacuuming step. Thus, the examiner has withdrawn the Jeong et al. rejections. 
On pages 7-8 of the remarks, Applicant argues that it would be very difficult expand the flow way if an outlet were added to the evaporator of Liu. 
	The examiner respectfully disagrees. One of skill in the art could predictably expand the flow way with the same pressure used in the Liu invention. For example, by temporarily sealing or capping the outlet, or providing a second pressure device attached to the outlet. However, due to the amendments to claim 1, the prior rejection over Liu et al. has been withdrawn and replaced with a new ground of rejection.
	The examiner notes that, contrary to Applicant’s assertion in the remarks, the claims as currently constructed do not require the steps to be performed in order. The examiner recommends amending the last three steps of claim 1 to recite: 

vacuuming the flow way with a vacuuming device; and then
filling a working fluid into the flow way from the inlet and then sealing the inlet.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2020/0191492 (“Liu”) in view of  US Patent No. 4,625,710 (“Harada”) and  USPGPub No. 2010/0096103 (“Toda”).
Regarding claim 1, Liu teaches a manufacturing method of a roll bond plate evaporator (para. [0002]), comprising steps of: providing a heat dissipation member (10) having at least one inlet (121) … and formed with an internal flow way (11) in communication with the inlet (figs. 1 & 2, paras. [0034]-[0036]); and providing a vacuuming device to vacuum the flow way, and vacuuming the flow ay with the vacuuming device; and filling a working fluid into the flow way from the inlet and then sealing the inlet (figs. 3-7, paras. [0041]-[0045]).
Liu fails to explicitly teach an outlet also in communication with the flow way, and sealing the outlet with a sealing device. However, this would have been obvious in view of Harada.
Harada is also directed to a plate like structure configured to have a heat material sealed therein (col. 1 lines 8-15). Also similarly to Liu, Harada teaches to evacuate the hollow plate either before or simultaneously with injecting the material therein (col. 5 lines 48-68). Harada teaches that the plate like structure can have a plurality of holes in communication with the hollow interior, for example so that an evacuation device can be attached to one hole to evacuate the interior while an injection device attached to another hole fills the interior with the heat material (fig. 1, col. 5 line 48 – col. 6 line 10). The evacuation hole is taught to be at the opposite end with respect to the filling hole for easy evacuation (col. 3 lines 56-68). Harada teaches to seal the holes after the filling/evacuation (col. 6 lines 21-30).
In this case, both Liu and Harada are directed to evacuating the inside of a plate like structure and filling the interior with a heat material. Liu teaches a single opening to the internal structure. However, one of skill in the art will appreciate that there are other ways of evacuation and filing the interior of a plate like evaporator. Harada teaches that the structure can have multiple openings to the interior, wherein an evacuation device is attached to one hole and a filling device is attached to the other hole for simultaneous evacuating and filling. It would be predictable in view of Harada to form an outlet on the other end of the evaporator of Liu and to evacuator air from the outlet while fluid is injected through the inlet. Thus, it would be obvious to form an outlet on the other end of the evaporator of Liu and to evacuator air from the outlet while fluid is injected through the inlet, and then to seal the outlet.
Liu fails to explicitly teach providing a cleaning liquid and filling the cleaning liquid into the heat dissipation member from the inlet, wherein the cleaning liquid flows from the inlet through the flow way to the outlet and discharges out of the heat dissipation member. However, this would have been obvious in view of Toda.

In this case, both Liu et al. and Toda teach heat exchangers comprising flow ways therein with inlets and outlets. Toda teaches that contaminates such as oils, oxides, and dirt may be present in the flow way. Thus, Toda teaches to circulate cleaning solution into the inlet and out of the outlet in order to remove the contaminates. There would be a reasonable expectation of success in view of Toda to provide a tank connected to the inlet and outlet of Liu in order to circulate cleaning fluid from the inlet through the outlet, and that doing so would remove contaminates within the flow way. As such, it would be obvious to connect the inlet and outlet of Liu et al. to a cleaning tank and pumping cleaning solution into the inlet such that it discharges out of the outlet and back into the tank.  
Regarding claim 3, Liu et al. further teach a step of providing a liquid to fill from the inlet into the heat dissipation member so as to wash out the cleaning liquid remaining in the flow way and flow out of the outlet to discharge from the heat dissipation member after the step of providing a cleaning liquid to fill into the heat dissipation member from the inlet and flow from the inlet through the flow way to the outlet and discharge out of the heat dissipation member (Toda, para. [0050], wherein pure water cleaning is performed after each cleaning solution).
Regarding claim 5, Liu et al. further teach the cleaning liquid is a chemical agent (Toda, para. [0050]).
 Regarding claim 6, Liu et al. further teach the liquid is pure water (Toda, para. [0050]).
Regarding claim 8, Liu et al. further teach the heat dissipation member is composed of a first plate body and a second plate body, which are correspondingly mated with each other by means of welding (Liu, para. [0003], wherein one of skill in the art appreciates that the roll bonding process welds the two plates), the first and second plate bodies together defining the flow way .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claim 1, and further in view of USPGPub 2019/0178586 (“Sjodin”).
Regarding claim 7, Liu et al. further teach the sealing device is a welding device, the outlet being sealed by the welding device (Liu, para. [0045]). However, Liu et al. fail to explicitly teach argon arc welding, flame welding, high-frequency welding or laser welding.
Sjodin is also directed to heat exchangers formed of plates (para. [0001]). Sjodin teaches to weld the plates together, thereby sealing the channels formed between the plates (fig. 1, para. [0044]). Sjodin teaches that small seams/slits present between the plates prior to welding can be welded via laser welding (para. [0044]). 
In this case, both Liu et al. and Sjodin are directed to heat exchangers formed from plates. Liu teaches to seal the flow way by pressing a bulged portion of the inlet flat, thereby creating a relatively small seam/slit, and then welding the seam/slit (Liu, paras. [0043] & [0045]). However, Liu et al. is silent as to what welding technique is used. Sjodin teaches that slits/seams can be welded via laser welding. Thus, it would be predictable and obvious to modify Liu et al. to weld the inlet slit via laser welding, and that doing so will adequately seal the flow way.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claims 1 and 3 above, and further in view of US Patent No. 4,563,230 (“Nocivelli”).
Regarding claim 2, Liu et al. fail to explicitly teach a step of providing a drying device to dry the flow way, and drying the flow way with the drying device, after the step of providing a cleaning liquid to fill into the heat dissipation member from the inlet and flow from the inlet through the flow way to the outlet and discharge out of the heat dissipation member. However, this would have been obvious in view of Nocivelli.
Nocivelli is also directed to heat exchangers comprising channels formed by plates (col. 1 lines 6-20). Nocivelli teaches to inject liquid into the channels (col. 1 lines 19-20). Nocivelli teaches that when injecting liquid into channels of a heat exchanger, it is known to carry out a drying process in order to remove all liquid from the ducts (col. 1 lines 19-27).

Given the above modification, the drying device is interpreted as the device to inject air in the flow way, heat the flow way, or the device the heat exchanger air dries on.
Regarding claim 4, Liu et al. fail to explicitly teach a step of providing a drying device to dry the flow way, and drying the flow way with the drying device, after the step of providing a liquid to fill from the inlet into the heat dissipation member so as to wash out the cleaning liquid remaining in the flow way and flow out of the outlet to discharge from the heat dissipation member. However, this would have been obvious in view of Nocivelli.
Nocivelli is also directed to heat exchangers comprising channels formed by plates (col. 1 lines 6-20). Nocivelli teaches to inject liquid into the channels (col. 1 lines 19-20). Nocivelli teaches that when injecting liquid into channels of a heat exchanger, it is known to carry out a drying process in order to remove all liquid from the ducts (col. 1 lines 19-27).
In this case, both Liu et al. and Nocivelli are both directed to heat exchangers comprising channels formed by plates. Liu et al. teach to inject a cleaning solution into the flow way, and rinse the flow way with pure water (Toda, para. [0050]). Nocivelli teaches that when introducing water or other liquids into heat exchanger channels, it is known to perform a drying operation to rid the channels of all the liquid. There would be a reasonable expectation of success drying the channels of liquid after the cleaning step, for example by air drying, pumping air therein, or heating. Thus, it would be obvious to dry the flow way of Liu et al. after cleaning the flow way with liquids.
Given the above modification, the drying device is interpreted as the device to inject air in the flow way, heat the heat exchanger, or the device the heat exchanger air dries on.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”